DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               PRINCETON ASSET MANAGEMENT, LLC,
                           Appellant,

                                     v.

    CHRISTOPHER JANNEY, PETER JANNEY, individually, and as
 Trustees of the WALTER C. JANNEY 2/7/2035 Irrevocable Trust and
      the WALTER C. JANNEY Irrevocable Trust fbo FW Janney,
                            Appellees.

                               No. 4D22-240

                           [September 8, 2022]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
50-2021-CA-008659-XXXX-MB.

   Adam D. Falcon, West Palm Beach, for appellant.

  Jason Haselkorn of Haselkorn & Thibaut, P.A., Juno Beach, and
Charles L. Pickett of Charles L. Pickett, P.A., Fort Pierce, for appellees.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.